326 F.2d 755
UNITED STATES of America, Appellee,v.David Lindsey CREWS, Appellant.
No. 9103.
United States Court of Appeals Fourth Circuit.
Argued Jan. 9, 1964.Decided Jan. 11, 1964.

Martin A. Ferris, III, (Court-assigned counsel), for appellant.
Joseph H. H. Kaplan, Asst. U.S. Atty.  (Thomas J. Kenney, U.S. Atty., and Benjamin R. Civiletti, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH and BRYAN, Circuit Judges, and HUTCHESON, District judge.
PER CURIAM.


1
Convicted of violations of Title 18 U.S.C.A. 2314 and 2, this defendant has appealed.  His court-appointed counsel has vigorously attacked a search warrant upon the ground that the supporting affidavit did not disclose probable cause for the search, has earnestly questioned the sufficiency of the evidence to support the conviction, and, at the insistence of the defendant, has questioned the adequacy of his representation by court-appointed trial counsel.


2
After consideration of the record, the briefs and the argument of counsel, we affirm.


3
The affidavit in support of the search warrant was lengthy and detailed.  The information it contained was in large measure hearsay, but it was corroborated within the knowledge of the affiant in important respects.  The hearsay information came to him from different sources and so dovetailed as to present within itself corroboration.  It disclosed probable cause for the search which the warrant authorized.


4
The defendant's subsequent possession of the instruments of the crimes, coupled with other evidence indicating his complicity, was quite sufficient to sustain the conviction.


5
Our review of the trial record discloses that court-appointed trial counsel conscientiously served the cause of his client and that he was neither ineffective nor neglectful in the discharge of his duty.


6
Affirmed.